DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“an external magnetic housing coupled to an exterior portion of the motor, wherein the external magnetic housing comprises a plurality of permanent magnets” in claim 29,
“the external magnetic housing comprises a first plurality of permanent magnets coupled to the shaft and a second plurality of permanent magnets at least partially surrounding the first plurality of magnets” in claim 30.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the limitation “An static” should be changed to --[[A]] A static--, for proper typography.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-43 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. 
Reproduced ¶ 9, 10, 66, 84 and claims 22, 23, 25-28, 38 and 39 of the instant application:
“[0009] Disclosed is a magnetic electrical power storage and production system that comprises an electric motor, and an electrical energy generator coupled to the electric motor, and a coupling device that couples an output shaft of the motor to an input shaft of the generator. The electric motor comprises a rotor and a stator and a plurality of permanent magnets coupled to the rotor. The system is configured to decrease the power input to the motor to produce the same mechanical output from the motor. The system is configured to increase the mechanical output from the motor based on the same power input to the motor. The system is configured to increase the electrical energy output from the generator based on the same electrical power input to the motor, and may provide an electrical output from the generator that is at least two times the electrical input to the motor. The system may comprise an external magnetic housing coupled to an exterior portion of the motor, wherein the external magnetic housing comprises a plurality of permanent magnets. The system may comprise an external magnetic housing coupled to an output shaft of the motor, wherein the external magnetic housing comprises a first plurality of permanent magnets coupled to the shaft and a second plurality of permanent magnets at least partially surrounding the first plurality of magnets.”

[0010]   Disclosed is a method of operating an electric motor that comprises providing an electric motor, wherein the motor comprises a stator, a rotor, and a plurality of permanent magnets coupled to the rotor, energizing the electric motor with a power source, and generating an enhanced magnetic field within the motor based on rotation of the plurality of permanent magnets. The method may further comprise rotating the plurality of permanent magnets to increase the produced torque from the motor. The method may further comprise rotating the plurality of permanent magnets to increase the magnetic flux of the motor. The method may further comprise providing pulsating power to the motor to produce a constant power output. The method may further comprise providing pulsating power to the motor to maintain a desired output from the motor. The method may further comprise reducing electrical power input to the motor to maintain a desired output from the motor. The method may further comprise coupling the motor to a generator. The method may further comprise providing electrical output from the generator greater than the electrical input provided to the motor, such that an electrical output from the generator may be at least two times greater than an electrical input to the motor

[0066] In the embodiment of FIG. 2, the overall system has three enhanced magnetic devices. Assuming that each device produces either 2X electrical power output or requires 1/2 electrical power input, then the overall power amplification effects would be two, four, or eight times, based on whether one, two, or three separate magnetic devices were utilized. Thus, if a single magnetic device were utilized, the power amplification affects based on the use of magnetic devices (and corresponding permanent magnets) would be approximately 2 times. Likewise, if two magnetic devices were utilized, the overall enhancement would be approximately 4 times power output, and if three magnetic devices were utilized the overall power enhancement would be approximately 8 times. Of course, the actual power amplification factor depends on the particular configuration of magnets for each device and any inputted electrical power and variations thereof.

 [0084]   As described herein, electrical power is input to the motor, which produces mechanical output (rotation) of a shaft, which directly or indirectly produces mechanical input (rotation) of an input shaft to an alternator or DC generator, which then converts that mechanical energy into electrical energy. In one embodiment, based on the use of the permanent magnets within the motor or an external housing around or adjacent the motor, the input electricity to the genset system is less than the electrical output by the genset system. In one embodiment, the output power is at least two, three, or five times than input power. In one embodiment, a Shp motor may be used in conjunction with a similar sized alternator to produce 5kVa, and with the disclosed magnetic housing, the overall system may be designed to produce 1OkVa based on the enhanced benefits of the magnetic housing.”


22. The motor of claim 1, wherein the plurality of magnets is configured to decrease the power input to the motor to produce the same mechanical output from the motor.

23. The motor of claim 1, wherein the plurality of magnets is configured to increase the mechanical output from the motor based on the same power input to the motor.

25. The system of claim 24, wherein the system is configured to decrease the power input to the motor to produce the same mechanical output from the motor.


26. The system of claim 24, wherein the system is configured to increase the mechanical output from the motor based on the same power input to the motor.

27. The system of claim 24, wherein the system is configured to increase the electrical energy output from the generator based on the same electrical power input to the motor.

“28. The system of claim 24, wherein an electrical output from the generator is at least two times the electrical input to the motor.”


38. The method of claim 37, providing electrical output from the generator greater than the electrical input provided to the motor.

“39. The method of claim 37, wherein an electrical output from the generator is at least two times greater than an electrical input to the motor.”


The device will not operate because it violates the law of conservation of energy because Applicant disclosed/claim a product and method which generate electrical output that is two, three or five times greater than electrical input as noted above in specification ¶ 10, 66, 84. Although energy assumes various forms, the total quantity of energy is constant, with the consequence that when energy disappears in one form, it appears in others as shown in Annamalai et al., Advanced Thermodynamics Engineering, CRC Press 2001, Chapter II, Pages 1-4. Therefore, the device is not operative because it is impossible to generate more output than consumed input.

Claims 1-43 are also rejected under 35 U.S.C. 112, first paragraph. Specifically, since the claimed invention is not supported by either a specific and substantial asserted utility or a well established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

When a patent applicant presents an application describing an invention that contradicts known scientific principles, or relies on previously undiscovered scientific phenomenon, the burden is on the examiner simply to point out this fact to the appellant. The burden shifts to appellant to demonstrate either that his invention, as claimed, is operable or does not violate basic scientific principles, or that those basic scientific principles are incorrect. As stated by the Patent Office Board of Appeals, Newman v. Quigg 681 F.Supp 16, at18, 5 U.S.P.Q. 2d 1880(1988).

Applicants are required to furnish a working model of their invention in order to demonstrate its operability. See MPEP § 608.03; 37 CFR 1.91.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 13, 14, 16, 17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2013/0270956 A1).
RE claim 1, Yamaguchi teaches a static magnetic electric motor 10 (Fig.1), comprising: a stator 18; a rotor 14; and a plurality of permanent magnets 28 coupled to the rotor 14 (Figs.1-2).

RE claim 2/1, Yamaguchi teaches the stator 18 is laminated (Fig.1 and ¶ 41) and the rotor is laminated (Fig.1 and ¶ 42).

RE claim 4/1, Yamaguchi teaches the plurality of magnets 28 is configured to rotate within the motor 10 (Fig.1).

RE claim 5/1, Yamaguchi teaches the plurality of magnets 28 comprises a plurality of neodymium magnets 28 (¶ 42).

RE claim 6/1, Yamaguchi teaches the plurality of magnets 28 is configured to increase the magnetic flux from the motor 10 (see ¶ 5 for neodymium magnets have high magnetic force and therefore would necessary increase magnetic flux).

RE claim 7/1, Yamaguchi teaches a magnetic flux of the motor 10 comprises the sum of the induced magnetic field from the stator 18 and the rotating magnetic field from the rotor 14.

RE claim 13/1, Yamaguchi teaches the plurality of magnets 28 is arranged at a first radial position around the rotor 14 (Fig.2).

RE claim 14/1, Yamaguchi teaches the plurality of magnets 28/128 is arranged in a substantially cylindrical shape around the rotor (Figs.2 or 10).

RE claim 16/1, Yamaguchi teaches the plurality of magnets 128 is coupled to an exterior portion of the rotor 114 (Fig.10).

RE claim 17/1, Yamaguchi teaches the plurality of magnets 28 are positioned within a ring 24 that is configured to slip around the rotor (shaft 12) (Fig.2).

	RE claim 19/17, Yamaguchi teaches the ring 24 comprises a plurality of grooves 32 (Fig.2), wherein each of the plurality of magnets 28 is at least partially located within the plurality of grooves 32 (Fig.2).

	RE claim 20/1, Yamaguchi teaches the plurality of magnets 28 is positioned diagonally around the rotor 14 (see Fig.2 for two magnets 28 are diagonally positioned with respect to each other).

	RE claim 21/1, Yamaguchi teaches the plurality of magnets 28 is positioned longitudinally around the rotor 14 (Fig.2).

Claims 24, 31, 37, 40, 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knapp et al. (US 2016/0285329 A1).
RE claim 24, Knapp teaches a magnetic electrical power storage and production system (Fig. 11), comprising: an electric motor 10; an electrical energy generator 116 coupled to the electric motor 10; and a coupling device (pulley) that couples an output shaft 103 of the motor 10 to an input shaft of the generator 116 (see Fig.11 and ¶ 113), wherein the electric motor 10 comprises a rotor 105 and a stator (¶ 116) and a plurality of permanent magnets 20 coupled to the rotor 105.

RE claim 31, Knapp teaches a method of operating an electric motor 10 (Fig.11), comprising: providing an electric motor 10, wherein the motor 10 comprises a stator (see ¶ 116), a rotor 105, and a plurality of permanent magnets 20 coupled to the rotor 105: energizing the electric motor 10 with a power source (battery 124, see Fig.11 and ¶ 9); and generating an enhanced magnetic field within the motor 10 based on rotation of the plurality of permanent magnets 20.

RE claim 37/31, Knapp teaches coupling the motor 10 to a generator 116 (Fig.11).

RE claim 40, Knapp teaches a method of operating an electric motor 10 (Fig.11), comprising: providing an electric motor 10; coupling a plurality of permanent magnets 20 to an exterior portion 112 of the electric motor 10; energizing the electric motor with a power source (battery 124, see Fig.11 and ¶ 9); and generating an enhanced magnetic field within the motor 10 based on the plurality of permanent magnets 20 (the magnet is capable of having magnetic field).

RE claim 42/40, Knapp teaches the coupling step comprises coupling the permanent magnets 20 to an output shaft 103 of the motor 10 (Fig.11).

RE claim 43/40, Knapp teaches the coupling step comprises coupling the permanent magnets 20 to an exterior housing (tower 111, 102B) of the motor 10 (Fig.11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2013/0270956 A1).
RE claim 3/1, Yamaguchi has been discussed above. In the current embodiment, Yamaguchi does not teach teaches the rotor is made of carbon steel (see ¶ 4).
Yamaguchi evidenced that rotor component such as shaft can be made of carbon steel (¶ 4), such material is well-known for having high strength.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi by having said rotor (component) to be made of carbon steel, as suggested by Yamaguchi, for the same reasons as discussed above.

Claims 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Maekawa (US 2010/0126234 A1).
RE claim 8/1, Yamaguchi has been discussed above. Yamaguchi does not teach an induced electrical field from the stator is configured to enhance a magnetic field of the plurality of permanent magnets.
Maekawa teaches an induced electrical field from the stator 2 (via winding, see ¶ 41) is configured to enhance a magnetic field of the plurality of permanent magnets 9 (functional language, because Maekawa disclosed the same structure as claimed, the structure of Maekawa is capable of performing the function as claimed). The magnetic field of the stator allows the motor to function thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi by having an induced electrical field from the stator is configured to enhance a magnetic field of the plurality of permanent magnets, as taught by Maekawa, for the same reasons as discussed above.

RE claim 9/1, Yamaguchi has been discussed above. Yamaguchi does not teach each of the plurality of magnets comprises a plurality of different strength magnets.
Maekawa teaches each of the plurality of magnets 9a, 9b comprises a plurality of different strength magnets (see Fig.4 and ¶ 34). This can suppress the torque ripple and cogging torque each produced due to non-alternate arrangement of permanent magnets having smaller and larger coercive forces (¶ 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi by having each of the plurality of magnets comprises a plurality of different strength magnets, as taught by Maekawa, for the same reasons as discussed above.

RE claim 10/1, Yamaguchi has been discussed above. Yamaguchi does not teach each of the plurality of magnets comprises a plurality of different strength magnets, wherein each of the plurality of magnets is positioned adjacent to a magnet of a different strength.
Maekawa teaches each of the plurality of magnets 9a, 9b comprises a plurality of different strength magnets 9a, 9b, wherein each of the plurality of magnets is positioned adjacent to a magnet of a different strength (Fig.4 and ¶ 34). This can suppress the torque ripple and cogging torque each produced due to non-alternate arrangement of permanent magnets having smaller and larger coercive forces (¶ 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi by having each of the plurality of magnets comprises a plurality of different strength magnets, wherein each of the plurality of magnets is positioned adjacent to a magnet of a different strength, as taught by Maekawa, for the same reasons as discussed above.

RE claim 11/1, Yamaguchi has been discussed above. Yamaguchi further teaches the plurality of magnets 28 comprises a first magnet 28, a second magnet 28, and a third magnet 28, wherein the plurality of magnets 28 are arranged such that the first magnet is adjacent to the third magnet 28 and the second magnet 28, and the second magnet 28 is adjacent to the first magnet 28 and the third magnet 28, and the third magnet 28 is adjacent to the second magnet 28 and the first magnet 28 (Fig.2).
Yamaguchi does not teach the first/second/third magnet has different strength.
Maekawa suggests that magnets 9 with different strength (¶ 34) can suppress the torque ripple and cogging torque each produced due to non-alternate arrangement of permanent magnets having smaller and larger coercive forces (¶ 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi by having the first/second/third magnet to have different strength, as taught by Maekawa, for the same reasons as discussed above.

RE claim 12/1, Yamaguchi has been discussed above. Yamaguchi does not teach the plurality of magnets comprises a first magnet with a first strength and a second magnet with a second strength, wherein the plurality of magnets are arranged such that the second magnet is located on both sides of the first magnet and the first magnet is located on both sides of the second magnet.
Maekawa teaches the plurality of magnets 9 comprises a first magnet 9a with a first strength and a second magnet 9b with a second strength, wherein the plurality of magnets 9 are arranged such that the second magnet 9b is located on both sides of the first magnet 9a and the first magnet 9ais located on both sides of the second magnet. This can suppress the torque ripple and cogging torque each produced due to non-alternate arrangement of permanent magnets having smaller and larger coercive forces (¶ 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi by having the plurality of magnets comprises a first magnet with a first strength and a second magnet with a second strength, wherein the plurality of magnets are arranged such that the second magnet is located on both sides of the first magnet and the first magnet is located on both sides of the second magnet, as taught by Maekawa, for the same reasons as discussed above.

RE claim 15/1, Yamaguchi has been discussed above. Yamaguchi does not teach the plurality of magnets is arranged on the rotor such that a north end of one of the plurality of magnets is adjacent a south end of another one of the plurality of magnets.
Maekawa teaches plurality of magnets 9 is arranged on the rotor such that a north end of one of the plurality of magnets is adjacent a south end of another one of the plurality of magnets (Fig.4), doing so formed an alternating pole of the rotor which allows the rotor to rotate with respect to the stator thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi by having the plurality of magnets is arranged on the rotor such that a north end of one of the plurality of magnets is adjacent a south end of another one of the plurality of magnets, as taught by Maekawa, for the same reasons as discussed above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Reiter (US 2003/0192169 A1).
RE claim 18/17, Yamaguchi has been discussed above. Yamaguchi does not teach the ring is configured to be press fit onto the rotor.
Reiter evidenced that it is well-known in the art for core to be pressed on the rotor shaft (¶ 3), doing so would increase the rigidity of the rotor core and shaft which can increase rotor’s reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi by having the ring to be configured to be press fit onto the rotor, as taught by Reiter, for the same reasons as discussed above.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Miyake et al. (US 2020/0080246 A1).
RE claim 29/24, Knapp has been discussed above. Knapp does not teach an external magnetic housing coupled to an exterior portion of the motor, wherein the external magnetic housing comprises a plurality of permanent magnets.
Miyake teaches an external magnetic housing 22 (Figs.3, 4) coupled to an exterior portion of the motor (motor comprise stator 60 rotor 30), wherein the external magnetic housing 22 comprises a plurality of permanent magnets 24 (Figs.4, 5), doing so formed independent drive system for each of inner/outer rotor (¶ 346) which can utilize more flux and generate torque efficiently (¶ 383).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knapp by having an external magnetic housing coupled to an exterior portion of the motor, wherein the external magnetic housing comprises a plurality of permanent magnets, as taught by Miyake, for the same reasons as discussed above.

RE claim 30/24, Knapp has been discussed above. Knapp does not teach an external magnetic housing coupled to an output shaft of the motor, wherein the external magnetic housing comprises a first plurality of permanent magnets coupled to the shaft and a second plurality of permanent magnets at least partially surrounding the first plurality of magnets.
Miyake teaches an external magnetic housing 22 coupled to an output shaft 40 (Fig.4) of the motor (60, 30), wherein the external magnetic housing 22 comprises a first plurality of permanent magnets 24 coupled to the shaft 40 and a second plurality of permanent magnets 24 at least partially surrounding the first plurality of magnets 24 (see Fig.5 for plural magnets 24 surrounding each other), doing so formed independent drive system for each of inner/outer rotor (¶ 346) which can utilize more flux and generate torque efficiently (¶ 383).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knapp by having an external magnetic housing coupled to an output shaft of the motor, wherein the external magnetic housing comprises a first plurality of permanent magnets coupled to the shaft and a second plurality of permanent magnets at least partially surrounding the first plurality of magnets, as taught by Miyake, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834